Citation Nr: 1515263	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  08-03 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.  

2.  Entitlement to service connection for fibromyalgia, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

3.  Entitlement to service connection for allergies, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

4.  Entitlement to service connection for a heart disorder, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

5.  Entitlement to service connection for right arm arthritis, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

6.  Entitlement to service connection for left arm arthritis, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

7.  Entitlement to service connection for right hand arthritis, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

8.  Entitlement to service connection for left hand arthritis, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

9.  Entitlement to service connection for right leg arthritis, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

10.  Entitlement to service connection for left leg arthritis, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

11.  Entitlement to service connection for flexor tendonitis with trigger in the left middle and ring fingers, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

12.  Entitlement to service connection for flexor tendonitis with trigger in the right middle finger, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

13.  Entitlement to service connection for hematogeneous osteomyelitis, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

14.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

15.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

16.  Entitlement to service connection for non-Hodgkin's lymphoma, claimed as cancer of the spine, claimed as due to herbicide exposure, to include the ancillary question of whether the Veteran has committed fraud.

17.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure and service-connected diabetes, to include the ancillary question of whether the Veteran has committed fraud.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

R. Feinberg, Senior Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO or AOJ) in St. Petersburg, Florida.  

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated in St. Petersburg, Florida.  A transcript has been procured and is of record.

Regarding the claim for service connection for a heart disorder, the Board notes that the Veteran initially filed a claim for service connection for mitral valve prolapse; however, the Veteran later submitted evidence claiming that he had an ischemic heart disorder, a different condition from mitral valve prolapse.  As the Veteran is essentially claiming that he has a heart disorder related to service, the Board has reclassified the claim as one of service connection for a heart disorder, to include as due to herbicide exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In reviewing the Veteran's file to adjudicate the appeal, the Board discovered numerous inconsistencies, irregularities, and indicia of inauthenticity in documents submitted by the Veteran pursuant the claimed issues on appeal.  As such, the Board transferred the Veteran's claims file to VA's Office of Inspector General (OIG).  In December 2014, VA's OIG returned the Veteran's claims file to the Board along with a report of its findings.  This report has been made a part of the claims file.

During a review of all the evidence of record as required in VA adjudications (see 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record").  38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"); 38 U.S.C.A. § 1154(a) (VA Secretary to provide regulatory provisions requiring due consideration of "all pertinent medical and lay evidence"), the evidence raises the question of whether severance is warranted for a prior grant of service connection for Parkinson's disease and diabetes mellitus on two different bases.  See 38 C.F.R. § 3.957 (2014) (providing that service connection in effect for over 10 years may be severed upon showing of fraud or that the person did not have the requisite service).  

First, there is a question as to whether the Veteran had service in the Republic of Vietnam during the Vietnam Era.  The RO granted service connection for both Parkinson's disease and diabetes mellitus on the basis of presumed exposure to herbicides based on service in Vietnam.  In records contained in the claims file, the Veteran is stated to have served in Vietnam from September 1966 to 1967; yet, the Veteran's DD Form 214 indicates that the Veteran was discharged from service in May 1967.  These conflicting dates are also contained on a July 2013 report from the National Personnel Records Center.  The Veteran's personnel record shows that he was discharged in May 1967 following an investigation and a finding that he was a "Class II homosexual."  In several statements throughout the record, the Veteran insisted that he served as a "tunnel rat" during service in Vietnam; however, the Veteran's service personnel records, to include his DD Form 214, indicate that his military occupational specialty (MOS) was that of a typist, and that he did not receive any awards or commendations denoting combat experience.  In addition, the evidence regarding the Veteran's service dates and service in Vietnam is internally contradictory.  Therefore, the Board finds that the question of severance of service connection for diabetes mellitus and Parkinson's disease, which were granted as presumptive disorders based on the finding of Vietnam service, is effectively raised by the record, and is referred to the RO for appropriate development and action.  This action should include service department verification of whether the Veteran had service in the Republic of Vietnam during the Vietnam Era.  See 38 C.F.R. §§ 3.103, 3.957 (2014); Roberts v. Shinseki, 
23 Vet. App. 416, 424-5 (2010) (holding that the due process provisions of 38 C.F.R. § 3.105(d) do not apply in cases of fraud; instead, the due process procedures in fraud cases are set forth in 38 C.F.R. § 3.103).  See also 38 C.F.R. § 3.951 (ratings based upon fraud are not protected). 

Second, in a July 2011 rating decision, the RO granted service connection for Parkinson's disease based, in part, on treatment records submitted by the Veteran, such as a May 2011 private treatment record signed by an individual claiming to be Dr. Ana Jorquera (Jorquera record); however, as documented in its report, VA's OIG determined that the signature on this May 2011 document was an unnaturally written signature, suggesting a forgery.  In reviewing the Jorquera record, the Board notes that the author made grammatical mistakes, punctuation errors, and spelling mistakes typical of the Veteran's writing.  In addition, the Board notes that a May 2011 private treatment record, supposedly written by Dr. Gary Taylor, also cited by the RO in the July 2011 rating decision, contains entries that were indicated to have been written by the Veteran, according to the OIG report.  Although the Board has not reviewed the entirety of the evidence evaluated by the RO in its July 2011 grant of service connection, considering the circumstances, the Board finds that the question of severance of service connection for Parkinson's disease is effectively raised by the record on the additional basis that the medical evidence relied upon by the RO may be fraudulent, and is referred to the RO for appropriate action.  See 38 C.F.R. §§ 3.103, 3.957; Roberts, 23 Vet. App. at 424-5.  

The appeal is REMANDED to the AOJ.


REMAND

Because a finding of fraud committed by the Veteran in the documents and testimony submitted in support of the issues on appeal could impact all the issues on appeal, and the RO has not yet made such an ancillary determination of fraud, the claims for service connection that are currently before the Board must be remanded pending the ancillary determination of whether the Veteran has committed fraud in the production and submission of documents and testimony in this case.  Under 38 C.F.R. § 3.1(aa)(2) (2014), "[a]s used in 38 U.S.C. § 110 and 1159 and implementing regulations, fraud means an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining, or assisting an individual to obtain or retain, eligibility for Department of Veterans Affairs benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.  38 C.F.R. § 3.1(aa)(2) (2014).

While the Veteran's appeal has been pending at the Board, and in light of numerous inconsistencies, irregularities, and questions of authenticity indicated by a review of the record, the Board transferred the Veteran's claims file to VA's Office of Inspector General (OIG).  The Board asked OIG to help determine whether any of the documents contained in the Veteran's claims file were fraudulent.

In a report provided to the Board in December 2014, OIG identified numerous documents from the Veteran's claims file that contained unnaturally written signatures, entries or written statements purported to have been written by medical professionals but that were actually written by the Veteran, and signatures written by the Veteran that were purported to have been written by medical professionals.  In addition, a medical document was identified that contained a purported date of June 21, 1967; however, the OIG determined that the document was produced using inkjet technology, which was not commercially available until 1976.

In light of the multiple inconsistencies, irregularities, and suggestions of inauthenticity contained in the record, including from the report from the OIG, the Board finds that a remand is necessary for the AOJ to make an initial determination as to whether the Veteran engaged in fraud pursuant to the claims on appeal and for which the Veteran testified at a Travel Board hearing.  38 C.F.R. § 19.9 (2014).  The AOJ will review the record to make an initial determination as to whether the Veteran's actions of producing and presenting documents and testimony to VA pursuant to the issues currently on appeal constitutes an intentional misrepresentation of fact for the purpose of obtaining eligibility for VA compensation benefits, with knowledge that the misrepresentation may result in the erroneous award.  See 38 C.F.R. § 3.1(aa)(2). 

The outcome of the fraud determination will have an effect on the adjudication of the multiple appealed service connection issues currently before the Board.  Findings of fraud in the production and submission of documents and testimony would materially affect the legal significance, authenticity, and probative value of such documents or testimony that are the subject of fraud.  As such, the service connection issues on appeal are being remanded because they are intertwined with an initial fraud adjudication.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  The Board's adjudication of the claims for service connection listed above must be deferred until the intertwined question of fraud is decided.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The Board notes that, in October 1986, Congress enacted the Program Fraud Civil Remedies Act (PFCRA), Public Law 99-509 (codified at 31 U.S.C. 
§§ 3801-3812) to establish an administrative remedy (civil penalties and assessments) against a person who makes, or causes to be made, a false claim or written statement to certain Federal agencies.  This law was implemented by VA regulations at 38 C.F.R. Part 42.  While the Board has already referred the Veteran's appeal to VA's OIG, if fraud is found in the submission of evidence concerning the claims for appealed issues, prior to returning the appeal to the Board, the AOJ should consider further administrative action to pursue civil penalties and assessments under PFCRA, as implemented at Part 42 of 38 C.F.R., for false claims and false statements (including testimony).  

The Veteran is both advised and warned that submission of false or fraudulent documents in the future could result in criminal conviction, as well as civil penalties and assessments for such federal offense.  The Board notes that the Veteran's son also appeared at the Board hearing, has made representations to VA regarding authenticity of evidence submitted in the Veteran's case, and indicated to the Board that he is actively assisting the Veteran in the production of the questionable documents in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all necessary steps to verify with the service department whether the Veteran had service in the Republic of Vietnam during the Vietnam Era.  The Board points out that the facially inconsistent evidence of record suggests both that the Veteran had service in Vietnam from September 1966 to September 1967 and that he separated from service in May 1967.  

2.  The AOJ should make and issue an administrative decision as to whether the Veteran has engaged in fraud in this appeal, in light of documents contained in the record and with reference to the report provided to the Board in December 2014 by VA's OIG.

3.  Then, readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claims of service connection are inextricably intertwined with the ancillary question of whether the Veteran has produced and/or submitted fraudulent documents; therefore, consideration of the service connection issues should be deferred until the intertwined question of fraud is decided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

